Title: Thomas Jefferson to Jeremiah A. Goodman, 23 June 1817
From: Jefferson, Thomas
To: Goodman, Jeremiah Augustus


          
            Sir
            Monticello
June 23. 17.
          
          I am sorry it will not be in my power to furnish you the money you desire, nor any further sum whatever until next April, and it would be but deception to engage it. indeed when I paid the last sum, this was stated to you, and distinctly agreed to. all my resources are exhausted by the failure of my crops, until another comes in. it will then give me as great pleasure to pay this debt, as to you to recieve it, and I am sorry it is not in power to do it sooner. for the present I can only tender you my best wishes and respects.
          Th: Jefferson
        